DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-4) and the species as shown in claim 4 in the reply filed on 2/7/2022 is acknowledged.
3.	Claims 1-19 are pending in the application.  Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-4 are currently under examination.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
not entitled to the benefit of either U.S. Provisional Patent Application No. 62/362,288 or U.S. Provisional Patent Application No. 62/393,592, and the effective filing date for claims 1-4 is 7/14/2017 (i.e., the date when U.S. Patent Application No. 15/650,832 was filed).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a structure and then recites “wherein R4 and R5 are independently -(O-CH2-CH2-)n where n is 1-5 or -O-(CH2-)n where n is 1-10”.  However, 2-CH2-)n” or “-O-(CH2-)n” connects with the carbon atom of “C=O” unit or connects with R1/R3.  If the “O” atom in each of “-(O-CH2-CH2-)n” or “-O-(CH2-)n” connects with the carbon atom of “C=O” unit, the recited structure would have a “-NHCOO-” unit on each side, contradicting to the more specific structure recited in claim 2 or 4.  If the “O” atom in each of “-(O-CH2-CH2-)n” or “-O-(CH2-)n” connects with R1/R3, the recited structure would have DMT or Lev group connecting with 2 oxygen atoms (i.e., DMT-O-O-, Lev-O-O-) because R1 or R3 already has an “O” atom connected with DMT or Lev group (see last two lines of claim 1: “…R1, R2, and R3 are each one of dimethoxytrityl (DMT)-O-, levulinyl (Lev)-O-, and a phosphoramidite”).  This is also contradictory to the more specific structure recited in claim 2 or 4.  Claims 2-4, each of which depends from claim 1, are also rejected for the same reason.
For purpose of applying prior art, the wherein clause in claim 1 is not being interpreted based on the literal language as recited.  Instead, it is being interpreted in a way that does not contradict to the more specific structure recited in claim 2 or 4, in view of the description as shown in paragraphs [0032]-[0034] of the published application (i.e., US 2020/0071756 A1).

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

8.	Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed in the 112(b) rejection above, the wherein clause in claim 1 leads to the structure specified in claim 1 being contradictory to the more specific structure recited in claim 2 or 4.  Thus, claims 2-4 are of improper dependent form for failing to include all the limitations of the claim (i.e., claim 1) upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlmann et al. (US 2015/0299695 A1).
Uhlmann et al. disclose in paragraph [0217] a branching phosphoramidite monomer having the following structure:

    PNG
    media_image1.png
    302
    354
    media_image1.png
    Greyscale

Said branching phosphoramidite monomer meets all the structural limitations as required by each of instant claims 1-3.
Conclusion
12.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639